DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second track” in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the track” in lines 2 and 6 needs to be changed to “the continuous track”.  Appropriate corrections are required.
Claim 3 is objected to because of the following informalities:  the phrase “the track” in line 1, needs to be changed to “the continuous track”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the phrase “the track” in lines 7 and 10 needs to be changed to “the continuous track”.  Appropriate corrections are required.
Claim 15 is objected to because of the following informalities:  the phrase “the track” in lines 1 and 3 needs to be changed to “the continuous track”.  Appropriate corrections are required.
Claim 18 is objected to because of the following informalities:  the phrase “the track” in lines 8, 9-10 and 12 needs to be changed to “the continuous track”.  Appropriate corrections are required.
Claim 20 is objected to because of the following informalities:  the phrase “the track” in lines 2 and 4 needs to be changed to “the continuous track”.  Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2, 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-10, 12-20 of U.S. Patent No. 10,974,094. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards the same subject matter. Claims 1 and 5 of the current application correspond to claims 1 and 12 of  U.S. Patent No. 10,974,094, claim 2 of the current application corresponds to claim 7 of U.S. Patent No. 10,974,094, claim 4 of the current application corresponds to claim 8 of U.S. Patent No. 10,974,094, claim 6 of the current application corresponds to claim 9 of U.S. Patent No. 10,974,094, claim 7 of the current application corresponds to claim 10 of U.S. Patent No. 10,974,094 (note: having at least one of the first motor and the second motor being connected to the at least one crossbar is obvious since all the components of the treadmill are either directly or indirectly connected to each other), claims 8-9 of the current application correspond to claims 2-3 of U.S. Patent No. 10,974,094, claim 10 of the current application corresponds to claim 4 of U.S. Patent No. 10,974,094, claims 11 and 14 of current application correspond to claim 13 of U.S. Patent No. 10,974,094, claim 12 of the current application corresponds to claim 14 of U.S. Patent No. 10,974,094, claim 13 of the current application corresponds to claim 15 of U.S. Patent No. 10,974,094 (note: having at least one of the first motor and the second motor being connected to the at least one crossbar is obvious since all the components of the treadmill are either directly or indirectly connected to each other), claims 15 of the current application corresponds to claim 18 of U.S. Patent No. 10,974,094, claims 16-17 of the current application correspond to claims 16-17 of U.S. Patent No. 10,974,094, claims 18-19 of the current application correspond to claim 19 of U.S. Patent No. 10,974,094, and claim 20 of the current application corresponds to claim 20 of U.S. Patent No. 10,974,094.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skowronski et al. (US 6,923,746 B1) in view of SchÖnenberger (US 4,614,337).
Regarding claim 1, Skowronski teaches a deck for a treadmill, the deck comprising: a continuous track (20), and the track at least partly defining an inner space of the deck (Figs. 2A-2B, 3D and 4), and being rotatable about the inner space (Figs. 2A-2B, 3D and 4, abstract); a first motor (104) configured to modify a speed of rotation of the track (col. 11 lines 11-39); and a second motor (166) configured to modify a position of the deck relative to a support surface (F) on which the deck is supported (Figs. 2A and 4, col. 14 lines 10-25), wherein the first motor and the second motor are disposed within the inner space (Figs. 1-3B, 3D and 4).  
Skowronski is silent about a plurality of slats connected to the track and along with the track at least partly defining an inner space of the deck. 
Regarding claim 1, SchÖnenberger teaches a deck for a treadmill, the deck comprising: a continuous track (5), and a plurality of slats (4 with 8 and 16) connected to the track (Figs. 3-4), the track (5) and the plurality of slats (4 with 8 and 16) at least partly defining an inner space of the deck (Fig. 2), and being rotatable about the inner space (Figs. 2-3). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Skowronski’s invention with a plurality of slats connected to the track and along with the track at least partly defining an inner space of the deck as taught by SchÖnenberger in order to absorb energy at the point of impact, eliminating harmful shock to joints and connective tissues of a user.
Regarding claim 2, Skowronski as modified by SchÖnenberger teaches the deck further comprising a substantially rigid frame (Skowronski: 52 (including 54/56/58/60/62/64), 172 and 174), at least one of the first motor (Skowronski: 104) and the second motor (Skowronski: 166) being connected to a component of the frame disposed at least partly within the inner space (Skowronski: Figs. 3A-3B, motor 104 is connected to 62 (Fig. 3B), motor 166 is connected to 172, 174 and 58 (Fig. 3A)).  
Regarding claim 3, Skowronski as modified by SchÖnenberger teaches wherein the track comprises a first track (SchÖnenberger: 5 on a first side of the apparatus), the deck further comprising a second track (SchÖnenberger: 5 on the second side of the apparatus) disposed opposite and substantially parallel to the first track (SchÖnenberger: Fig. 3, col. 4 lines 25-26), the plurality of slats (SchÖnenberger: 4 with 8 and 16) being connected to the first track and the second track (SchÖnenberger: Fig. 4, col. 4 lines 38-40. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Skowronski’s invention/track with a first and a second track that connect the one end of the slats to the other end as taught by SchÖnenberger in order to provide for a smooth and synchronized movement of the slats).  
Regarding claim 4, Skowronski as modified by SchÖnenberger teaches wherein the first track (SchÖnenberger: 5 on a first side of the apparatus) is mated with a first gear (SchÖnenberger: 10 on the first side of the apparatus, col. 4 lines 17- 32), the second track (SchÖnenberger: 5 on the second side of the apparatus) is mated with a second gear (SchÖnenberger: 10 on the second side of the apparatus, col. 4 lines 17- 32) disposed opposite the first gear (SchÖnenberger: Fig. 3), the first gear and the second gear are connected to a shaft (SchÖnenberger: 26) disposed at least partly within the inner space (SchÖnenberger: Figs. 2-3, col. 4 lines 17- 32), and at least one of the first gear and the second gear is driven by the first motor (SchÖnenberger: 33, col. 4 lines 34-37. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Skowronski’s invention/track and rollers with a first and a second track each mated with a gear as taught by SchÖnenberger in order to prevent slippage of the tracks and therefore slats (to the sides) and as such provide a smoother movement for the user).  
Regarding claim 5, Skowronski as modified by SchÖnenberger teaches the deck further comprising: a linkage (Skowronski: 156/156’, 168, 170, 171) connected to the second motor (Skowronski: 166, Figs. 2A and 3A), and an incline frame (Skowronski: 158/158’ along with 154/154’, 160/160’, 161, 162/162’, 163/163’, 164/164’, and 26/26’) connected to the linkage (Skowronski: Figs. 3A and 4), at least part of the incline frame (Skowronski: 160/160’, 161, part of 158/158’, 26/26’) extending external to the inner space (Skowronski: Figs. 3A and 4) and being configured to act on the support surface to modify the position of the deck (Skowronski: Figs. 3A and 4, col. 14 lines 10-25).  
Regarding claim 6, Skowronski as modified by SchÖnenberger teaches wherein the position comprises an incline of the deck relative to the support surface (Skowronski: Figs. 2A and 3, col. 14 lines 10-25).  
Regarding claim 7, Skowronski as modified by SchÖnenberger teaches the deck further comprising a substantially rigid frame (Skowronski: 52 (including 54/56/58/60/62/64), 172 and 174), the frame including a first sidewall (Skowronski: 54), a second sidewall (Skowronski: 56) opposite the first sidewall (Skowronski: Figs. 3A-3C), and at least one crossbar (Skowronski: 58/60/62/64/174) extending from the first sidewall to the second sidewall (Skowronski: Figs. 3A-3C, col. 8 lines 41-49), the first sidewall and the second sidewall forming at least part of the inner space (Skowronski: Figs. 3A-3C), and at least one of the first motor and the second motor being connected to the at least one crossbar (Skowronski: Figs. 3A-3B, motor 104 is connected to 62 (Fig. 3B), motor 166 is connected to 174 and 58 (Fig. 3A)).  
Regarding claim 8, Skowronski as modified by SchÖnenberger teaches wherein at least one slat (SchÖnenberger: 4 with 8 and 16) of the plurality of slats comprises a substantially rigid base (SchÖnenberger: 4), and a polymeric cover (SchÖnenberger: 16) connected to the base (SchÖnenberger: Figs. 4-8, col. 4 lines 57-66).  
Regarding claim 10, Skowronski as modified by SchÖnenberger teaches wherein the base comprises a top surface (SchÖnenberger: top surface of 4 as shown in Fig. 4), a bottom surface (SchÖnenberger: 14) opposite the top surface (SchÖnenberger: Figs. 5-7), and a spine (SchÖnenberger: 8) extending substantially perpendicularly from the bottom surface and substantially parallel to a longitudinal axis of the base (SchÖnenberger: Figs. 4-8), wherein the spine (SchÖnenberger: 8) extends from proximate a first end of the at least one slat to proximate a second end of the at least one slat opposite the first end (SchÖnenberger: Figs. 4 and 8), and 66the cover (SchÖnenberger: 16) is disposed on the top surface (SchÖnenberger: Figs. 5-8).  
Regarding claim 11, Skowronski teaches a treadmill, comprising: a deck (as shown below); an upper assembly (14/14’ with 16/16’) connected to the deck (Fig. 1) and including a crossbar (19); a display (374/376, as part of the control panel 18, Fig. 1 and 16, col. 6 lines 23-33) supported by the crossbar (19, Fig. 1); and a controller operably connected to the deck and the display (Figs. 1 and 16, col. 6 lines 23-33), the deck including: a continuous track (20), the track forming a substantially planar running surface and at least partly defining an inner space of the deck (Figs. 2A-2B, 3D and 4), a first motor (104) configured to modify a speed of rotation of the track (col. 11 lines 11-39), and a second motor (166) configured to modify a position of the deck relative to a support surface (F) on which the exercise machine is supported (Figs. 2A and 4, col. 14 lines 10-25), wherein the first motor and the second motor are disposed within the inner space (Figs. 1-3B, 3D and 4).  
[AltContent: arrow][AltContent: textbox (Deck)]
    PNG
    media_image1.png
    566
    729
    media_image1.png
    Greyscale


Skowronski is silent about a plurality of slats connected to the track and along with the track forming a substantially planar running surface and at least partly defining an inner space of the deck. 
Regarding claim 11, SchÖnenberger teaches a treadmill, comprising: a deck (Figs. 1-2), a continuous track (5), and a plurality of slats (4 with 8 and 16) connected to the track (Figs. 3-4), the track (5) and the plurality of slats (4 with 8 and 16) forming a substantially planar running surface (Figs. 1-2) and at least partly defining an inner space of the deck (Fig. 2).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Skowronski’s invention with a plurality of slats connected to the track and along with the track forming a substantially planar running surface and at least partly defining an inner space of the deck as taught by SchÖnenberger in order to absorb energy at the point of impact, eliminating harmful shock to joints and connective tissues of a user. 

Regarding claim 12, Skowronski as modified by SchÖnenberger teaches the deck further comprising a substantially rigid frame (Skowronski: 52 (including 54/56/58/60/62/64), 172 and 174), wherein the first motor (104), the second motor (166), and the upper assembly (14/14’ with 16/16’) are connected to the frame (please note that according to the BRI, all the components of the apparatus are either directly or indirectly connected to one another), and the frame at least partly defines the inner space (Skowronski: Figs. 3A-3C). 
Regarding claim 13, Skowronski as modified by SchÖnenberger teaches wherein the frame includes a first sidewall (Skowronski: 54), a second sidewall (Skowronski: 56) opposite the first sidewall (Skowronski: Figs. 3A-3C), and at least one crossbar (Skowronski: 58/60/62/64/174) extending from the first sidewall to the second sidewall (Skowronski: Figs. 3A-3C, col. 8 lines 41-49), the inner space extending from the first sidewall to the second sidewall (Skowronski: Figs. 3A-3C), and at least one of the first motor and the second motor being connected to the at least one crossbar (Skowronski: Figs. 3A-3B, motor 104 is connected to 62 (Fig. 3B), motor 166 is connected to 174 and 58 (Fig. 3A)).   
Regarding claim 14, Skowronski as modified by SchÖnenberger teaches the deck further comprising a linkage (Skowronski: 156/156’, 168, 170, 171) connected to the second motor (Skowronski: 166, Figs. 2A and 3A), and an incline frame (Skowronski: 158/158’ along with 154/154’, 160/160’, 161, 162/162’, 163/163’, 164/164’, and 26/26’) connected to the linkage (Skowronski: Figs. 3A and 4), at least part of the incline frame (Skowronski: 160/160’, 161, part of 158/158’, 26/26’) extending external to the inner space (Skowronski: Figs. 3A and 4) and being configured to act on the support surface to modify an incline of the deck relative to the support surface (Skowronski: Figs. 3A and 4, col. 14 lines 10-25).   
Regarding claim 15, Skowronski as modified by SchÖnenberger teaches wherein the track (SchÖnenberger: 5) is mated with a gear (SchÖnenberger: 10) coupled to the first motor (SchÖnenberger: 33) and at least partly disposed within the inner space (SchÖnenberger: Figs. 2-3), the first motor (SchÖnenberger: 33) being configured to drive rotation of the track and the plurality of slats about the inner space via the gear (SchÖnenberger: col. 4 lines 17- 37. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Skowronski’s invention/track and rollers with a track mated with a gear as taught by SchÖnenberger in order to prevent slippage of the track and therefore slats (to the sides) and as such provide a smoother movement for the user).  
Regarding claim 16, Skowronski as modified by SchÖnenberger teaches wherein at least one slat (SchÖnenberger: 4 with 8 and 16) of the plurality of slats comprises: a substantially rigid base (SchÖnenberger: 4), and a polymeric cover (SchÖnenberger: 16) connected to the base (SchÖnenberger: Figs. 4-8, col. 4 lines 57-66), the base including a top surface (SchÖnenberger: top surface of 4 as shown in Fig. 4), a bottom surface (SchÖnenberger: 14) opposite the top surface (SchÖnenberger: Figs. 5-7), and a spine (SchÖnenberger: 8) extending substantially perpendicularly from the bottom surface and substantially parallel to a longitudinal axis of the base (SchÖnenberger: Figs. 4-8), wherein the spine (SchÖnenberger: 8) extends from proximate a first end of the at least one slat to proximate a second end of the at least one slat opposite the first end (SchÖnenberger: Figs. 4 and 8), and the cover (SchÖnenberger: 16) is disposed on the top surface (SchÖnenberger: Figs. 5-8).  
Regarding claim 18, Skowronski teaches a method of manufacturing a treadmill, comprising: 68providing a substantially rigid frame (52 (including 54/56/58/60/62/64), 172 and 174), having a first sidewall (54), a second sidewall (56) opposite the first sidewall Figs. 3A-3C), a least one at least one crossbar (58/60/62/64/174) extending from the first sidewall to the second sidewall Figs. 3A-3C, col. 8 lines 41-49); connecting a first motor (104) to the frame (Figs. 2B and 3B); connecting a second motor (166) to the frame (Figs. 2A, 3A and 3D and 4); engaging a continuous track (20) with the first motor (Fig. 2B); and wherein: the track forms a substantially planar running surface, the track, the first sidewall, and the second sidewall at least partly define an inner space (Figs. 2A-2B, 3A-3B, 3D and 4),  the first motor and the second motor are disposed within the inner space (Figs. 2A-2B, 3A-3B, 3D and 4), the first motor (104) is configured to modify a speed of rotation of the track (col. 11 lines 11-39), and the second motor (166) is configured to modify a position of the frame relative to a support surface (F) on which the frame is supported (Figs. 2A and 4, col. 14 lines 10-25).  
Skowronski is silent about connecting a plurality of slats to the track, wherein the plurality of slats along with the track form a substantially planar running surface and also at least partly define the inner space. 
Regarding claim 18, SchÖnenberger teaches a method of manufacturing a treadmill comprising: connecting a plurality of slats (4 with 8 and 16) to a continuous track (5), wherein the plurality of slats along with the track form a substantially planar running surface and also at least partly define the inner space (Figs. 1-2).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Skowronski’s method with connecting a plurality of slats to the track, wherein the plurality of slats along with the track form a substantially planar running surface and also at least partly define the inner space as taught by SchÖnenberger in order to absorb energy at the point of impact, eliminating harmful shock to joints and connective tissues of a user. 

Regarding claim 19, Skowronski as modified by SchÖnenberger teaches the method further comprising: connecting a linkage (Skowronski: 156/156’, 168, 170, 171) to the second motor (Skowronski: 166, Figs. 2A and 3A), and connecting an incline frame (Skowronski: 158/158’ along with 154/154’, 160/160’, 161, 162/162’, 163/163’, 164/164’, and 26/26’) to the linkage (Skowronski: Figs. 3A and 4), at least part of the incline frame (Skowronski: 160/160’, 161, part of 158/158’, 26/26’) extending external to the inner space (Skowronski: Figs. 3A and 4) and being configured to act on the support surface to modify an incline of the frame relative to the support surface (Skowronski: Figs. 3A and 4, col. 14 lines 10-25).   
Regarding claim 20, Skowronski as modified by SchÖnenberger teaches further comprising: mating the track (SchÖnenberger: 5) with a gear (SchÖnenberger: 10, Figs. 2-3), and 69coupling the gear to the first motor (SchÖnenberger: 33, Figs. 2-3), the first motor being configured to drive rotation of the track and the plurality of slats about the inner space via the gear (SchÖnenberger: col. 4 lines 17- 37. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Skowronski’s invention/track and rollers with a track mated with a gear as taught by SchÖnenberger in order to prevent slippage of the track and therefore slats (to the sides) and as such provide a smoother movement for the user).  

Claims 1-3, 5-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Skowronski et al. (US 6,923,746 B1) in view of Weinstein et al. (US 10,010,748 B1).
Regarding claim 1, Skowronski teaches a deck for a treadmill, the deck comprising: a continuous track (20), and the track at least partly defining an inner space of the deck (Figs. 2A-2B, 3D and 4), and being rotatable about the inner space (Figs. 2A-2B, 3D and 4, abstract); a first motor (104) configured to modify a speed of rotation of the track (col. 11 lines 11-39); and a second motor (166) configured to modify a position of the deck relative to a support surface (F) on which the deck is supported (Figs. 2A and 4, col. 14 lines 10-25), wherein the first motor and the second motor are disposed within the inner space (Figs. 1-3B, 3D and 4).  
Skowronski is silent about a plurality of slats connected to the track and along with the track at least partly defining an inner space of the deck. 
Regarding claim 1, Weinstein teaches a deck for a treadmill (including motorized treadmills, col. 3 lines 24-26) comprising: a plurality of slats (18) connected to a continuous track (col. 3 lines 58-61 recites: “Typically, slats 18 are interconnected either by slat-to-slat fittings or by being attached adjacent to each other to opposing-side belts which run around the outer ends of the rollers”), the track and the plurality of slats at least partly defining an inner space of the deck (Figs. 1-2), and being rotatable about the inner space (Figs. 1-2).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Skowronski’s invention with a plurality of slats connected to the track and along with the track at least partly defining an inner space of the deck as taught by Weinstein r in order to absorb energy at the point of impact, eliminating harmful shock to joints and connective tissues of a user. 
Regarding claim 2, Skowronski as modified by Weinstein teaches the deck further comprising a substantially rigid frame (Skowronski: 52 (including 54/56/58/60/62/64), 172 and 174), at least one of the first motor (Skowronski: 104) and the second motor (Skowronski: 166) being connected to a component of the frame disposed at least partly within the inner space (Skowronski: Figs. 3A-3B, motor 104 is connected to 62 (Fig. 3B), motor 166 is connected to 172, 174 and 58 (Fig. 3A)).  
Regarding claim 3, Skowronski as modified by Weinstein teaches wherein the track comprises a first track, the deck further comprising a second track disposed opposite and substantially parallel to the first track, the plurality of slats being connected to the first track and the second track (Weinstein: col. 3 lines 58-61 recites: “Typically, slats 18 are interconnected either by slat-to-slat fittings or by being attached adjacent to each other to opposing-side belts which run around the outer ends of the rollers”. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Skowronski’s invention/track with a first and a second track that connect the one end of the slats to the other end as taught by Weinstein in order to provide for a smooth and synchronized movement of the slats).  
Regarding claim 5, Skowronski as modified by Weinstein teaches the deck further comprising: a linkage (Skowronski: 156/156’, 168, 170, 171) connected to the second motor (Skowronski: 166, Figs. 2A and 3A), and an incline frame (Skowronski: 158/158’ along with 154/154’, 160/160’, 161, 162/162’, 163/163’, 164/164’, and 26/26’) connected to the linkage (Skowronski: Figs. 3A and 4), at least part of the incline frame (Skowronski: 160/160’, 161, part of 158/158’, 26/26’) extending external to the inner space (Skowronski: Figs. 3A and 4) and being configured to act on the support surface to modify the position of the deck (Skowronski: Figs. 3A and 4, col. 14 lines 10-25).  
Regarding claim 6, Skowronski as modified by Weinstein teaches wherein the position comprises an incline of the deck relative to the support surface (Skowronski: Figs. 2A and 3, col. 14 lines 10-25).  
Regarding claim 7, Skowronski as modified by Weinstein teaches the deck further comprising a substantially rigid frame (Skowronski: 52 (including 54/56/58/60/62/64), 172 and 174), the frame including a first sidewall (Skowronski: 54), a second sidewall (Skowronski: 56) opposite the first sidewall (Skowronski: Figs. 3A-3C), and at least one crossbar (Skowronski: 58/60/62/64/174) extending from the first sidewall to the second sidewall (Skowronski: Figs. 3A-3C, col. 8 lines 41-49), the first sidewall and the second sidewall forming at least part of the inner space (Skowronski: Figs. 3A-3C), and at least one of the first motor and the second motor being connected to the at least one crossbar (Skowronski: Figs. 3A-3B, motor 104 is connected to 62 (Fig. 3B), motor 166 is connected to 174 and 58 (Fig. 3A)).  
Regarding claim 8, Skowronski as modified by Weinstein teaches wherein at least one slat (Weinstein: 18) of the plurality of slats comprises a substantially rigid base (Weinstein: 40), and a polymeric cover (Weinstein: 50) connected to the base (Weinstein: Figs. 3-19, col. 1 line 62).  
Regarding claim 9, Skowronski as modified by Weinstein teaches wherein the polymeric cover (Weinstein: 50) is overmolded onto the base (Weinstein: col. 4 lines 32-35).  
Regarding claim 10, Skowronski as modified by Weinstein teaches wherein the base comprises a top surface (Weinstein: the surface to which 50 is connected), a bottom surface opposite the top surface (Weinstein: Figs. 3-5 and 14-19), and a spine (Weinstein: 42) extending substantially perpendicularly from the bottom surface and substantially parallel to a longitudinal axis of the base (Weinstein: Figs. 3, 5, and 14-19), wherein the spine extends from proximate a first end of the at least one slat to proximate a second end of the at least one slat opposite the first end (Weinstein: Fig. 3), and 66the cover is disposed on the top surface (Weinstein: Figs. 3-5, and 14-19).  

Regarding claim 11, Skowronski teaches a treadmill, comprising: a deck (as shown below); an upper assembly (14/14’ with 16/16’) connected to the deck (Fig. 1) and including a crossbar (19); a display (374/376, as part of the control panel 18, Fig. 1 and 16, col. 6 lines 23-33) supported by the crossbar (19, Fig. 1); and a controller operably connected to the deck and the display (Figs. 1 and 16, col. 6 lines 23-33), the deck including: a continuous track (20), the track forming a substantially planar running surface and at least partly defining an inner space of the deck (Figs. 2A-2B, 3D and 4), a first motor (104) configured to modify a speed of rotation of the track (col. 11 lines 11-39), and a second motor (166) configured to modify a position of the deck relative to a support surface (F) on which the exercise machine is supported (Figs. 2A and 4, col. 14 lines 10-25), wherein the first motor and the second motor are disposed within the inner space (Figs. 1-3B, 3D and 4).  
[AltContent: arrow][AltContent: textbox (Deck)]
    PNG
    media_image1.png
    566
    729
    media_image1.png
    Greyscale


Skowronski is silent about a plurality of slats connected to the track and along with the track forming a substantially planar running surface and at least partly defining an inner space of the deck. 
Regarding claim 11, Weinstein teaches a treadmill comprising a deck (70 with 19), an upper assembly connected to the deck and including a crossbar (14, Fig. 1), the deck including a plurality of slats (18) connected to a continuous track (col. 3 lines 58-61 recites: “Typically, slats 18 are interconnected either by slat-to-slat fittings or by being attached adjacent to each other to opposing-side belts which run around the outer ends of the rollers”), the track and the plurality of slats forming a substantially planar running surface and at least partly defining an inner space of the deck (Figs. 1-2).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Skowronski’s invention with a plurality of slats connected to the track and along with the track forming a substantially planar running surface and at least partly defining an inner space of the deck as taught by Weinstein r in order to absorb energy at the point of impact, eliminating harmful shock to joints and connective tissues of a user. 

Regarding claim 12, Skowronski as modified by Weinstein teaches the deck further comprising a substantially rigid frame (Skowronski: 52 (including 54/56/58/60/62/64), 172 and 174), wherein the first motor (104), the second motor (166), and the upper assembly (14/14’ with 16/16’) are connected to the frame (please note that according to the BRI, all the components of the apparatus are either directly or indirectly connected to one another), and the frame at least partly defines the inner space (Skowronski: Figs. 3A-3C). 
Regarding claim 13, Skowronski as modified by Weinstein teaches wherein the frame includes a first sidewall (Skowronski: 54), a second sidewall (Skowronski: 56) opposite the first sidewall (Skowronski: Figs. 3A-3C), and at least one crossbar (Skowronski: 58/60/62/64/174) extending from the first sidewall to the second sidewall (Skowronski: Figs. 3A-3C, col. 8 lines 41-49), the inner space extending from the first sidewall to the second sidewall (Skowronski: Figs. 3A-3C), and at least one of the first motor and the second motor being connected to the at least one crossbar (Skowronski: Figs. 3A-3B, motor 104 is connected to 62 (Fig. 3B), motor 166 is connected to 174 and 58 (Fig. 3A)).   
Regarding claim 14, Skowronski as modified by Weinstein teaches the deck further comprising a linkage (Skowronski: 156/156’, 168, 170, 171) connected to the second motor (Skowronski: 166, Figs. 2A and 3A), and an incline frame (Skowronski: 158/158’ along with 154/154’, 160/160’, 161, 162/162’, 163/163’, 164/164’, and 26/26’) connected to the linkage (Skowronski: Figs. 3A and 4), at least part of the incline frame (Skowronski: 160/160’, 161, part of 158/158’, 26/26’) extending external to the inner space (Skowronski: Figs. 3A and 4) and being configured to act on the support surface to modify an incline of the deck relative to the support surface (Skowronski: Figs. 3A and 4, col. 14 lines 10-25).   
Regarding claim 16, Skowronski as modified by Weinstein teaches wherein at least one slat (Weinstein: 18) of the plurality of slats comprises: a substantially rigid base (Weinstein: 40 (i.e. 40A/40E)), and a polymeric cover (Weinstein: 50 (i.e. 50C/50E), col. 1 line 62) connected to the base (Weinstein: Figs. 3-5 and 14-19), the base including a top surface (Weinstein: the surface to which 50 is connected), a bottom surface opposite the top surface (Weinstein: Figs. 3-5 and 14-19), and a spine (Weinstein: 42) extending substantially perpendicularly from the bottom surface and substantially parallel to a longitudinal axis of the base (Weinstein: Figs. 3, 5, and 14-19), wherein the spine extends from proximate a first end of the at least one slat to proximate a second end of the at least one slat opposite the first end (Weinstein: Fig. 3), and the cover is disposed on the top surface (Weinstein: Figs. 3-5, and 14-19). 
Regarding claim 17, Skowronski as modified by Weinstein teaches wherein the cover (Weinstein: 50 (i.e. 50C/50E)) includes a tread pattern (Weinstein: Figs. 7-13, abstract), and wherein the base (Weinstein: 40 (i.e. 40E)) includes at least one rib (Weinstein: 55 in Fig. 16, the ribs on 40A in Fig. 14) opposite the spine (Weinstein: 42) and extending substantially parallel to the longitudinal axis (Weinstein: Fig. 16).  
Regarding claim 18, Skowronski teaches a method of manufacturing a treadmill, comprising:  68providing a substantially rigid frame (52 (including 54/56/58/60/62/64), 172 and 174), having a first sidewall (54), a second sidewall (56) opposite the first sidewall Figs. 3A-3C), a least one at least one crossbar (58/60/62/64/174) extending from the first sidewall to the second sidewall Figs. 3A-3C, col. 8 lines 41-49); connecting a first motor (104) to the frame (Figs. 2B and 3B); connecting a second motor (166) to the frame (Figs. 2A, 3A and 3D and 4); engaging a continuous track (20) with the first motor (Fig. 2B); and wherein: the track forms a substantially planar running surface, the track, the first sidewall, and the second sidewall at least partly define an inner space (Figs. 2A-2B, 3A-3B, 3D and 4), the first motor and the second motor are disposed within the inner space (Figs. 2A-2B, 3A-3B, 3D and 4), the first motor (104) is configured to modify a speed of rotation of the track (col. 11 lines 11-39), and the second motor (166) is configured to modify a position of the frame relative to a support surface (F) on which the frame is supported (Figs. 2A and 4, col. 14 lines 10-25).  
Skowronski is silent about connecting a plurality of slats to the track, wherein the plurality of slats along with the track form a substantially planar running surface and also at least partly define the inner space. 
Regarding claim 18, Weinstein teaches a method comprising connecting a plurality of slats (18) to a continuous track (col. 3 lines 58-61 recites: “Typically, slats 18 are interconnected either by slat-to-slat fittings or by being attached adjacent to each other to opposing-side belts which run around the outer ends of the rollers”), wherein the plurality of slats along with the track form a substantially planar running surface and also at least partly define the inner space (Figs. 1-2). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Skowronski’s method with connecting a plurality of slats to the track, wherein the plurality of slats along with the track form a substantially planar running surface and also at least partly define the inner space as taught by Weinstein r in order to absorb energy at the point of impact, eliminating harmful shock to joints and connective tissues of a user. 

Regarding claim 19, Skowronski as modified by Weinstein teaches the method further comprising: connecting a linkage (Skowronski: 156/156’, 168, 170, 171) to the second motor (Skowronski: 166, Figs. 2A and 3A), and connecting an incline frame (Skowronski: 158/158’ along with 154/154’, 160/160’, 161, 162/162’, 163/163’, 164/164’, and 26/26’) to the linkage (Skowronski: Figs. 3A and 4), at least part of the incline frame (Skowronski: 160/160’, 161, part of 158/158’, 26/26’) extending external to the inner space (Skowronski: Figs. 3A and 4) and being configured to act on the support surface to modify an incline of the frame relative to the support surface (Skowronski: Figs. 3A and 4, col. 14 lines 10-25).   



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0116036 A1 to Tasma et al. (pertinent to claims 1, 3-4, 11, 15, 18 and 20), and US 2016/0287930 A1 to Moser (pertinent to claims 1-2, 6-8, 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784